           Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                    Plaintiff,                          :
                                                                        :   18 Civ. 8175 (ER)
                  -- against --                                         :
                                                                        :   ECF CASE
BARRY C. HONIG, JOHN STETSON,                                           :
MICHAEL BRAUSER, JOHN R. O’ROURKE III,                                  :
MARK GROUSSMAN, PHILLIP FROST,                                          :
ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG :
CAPITAL LLC, FROST GAMMA INVESTMENTS                                    :
TRUST, GRQ CONSULTANTS, INC.,                                           :
HS CONTRARIAN INVESTMENTS, LLC,                                         :
GRANDER HOLDINGS, INC., MELECHDAVID,                                    :
INC., OPKO HEALTH, INC.,                                                :
SOUTHERN BIOTECH, INC., and                                             :
STETSON CAPITAL INVESTMENTS INC.,                                       :
                                                                        :
                                    Defendants.                         :
----------------------------------------------------------------------- x


                   FINAL JUDGMENT AS TO ALPHA CAPITAL ANSTALT


        The Securities and Exchange Commission having filed a Complaint and Defendant Alpha

Capital Anstalt having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction); waived

findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 5(a) and (c) of the Securities Act of

1933 (“Securities Act”) [15 U.S.C. §§ 77e(a) and (c)] by, directly or indirectly, in the absence of
          Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 2 of 14




any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable



                                                  2
          Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 3 of 14




for disgorgement of $708,470.07, representing profits gained as a result of the conduct alleged in

the Complaint, together with prejudgment interest thereon in the amount of $149,788.44, and a

civil penalty in the amount of $50,000 pursuant to Section 20(d)(2) of the Securities Act [15

U.S.C. § 77t(d)(2)]. Defendant shall satisfy this obligation by paying $908,258.51 to the

Securities and Exchange Commission within 14 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Alpha Capital Anstalt as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.




                                                  3
            Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 4 of 14




                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein, including, but not

limited to, the undertakings to:

       a.       Within forty-five (45) days of the date of the Final Judgment, retain an
                Independent Compliance Consultant (“ICC”), (not counsel for the Defendant in
                connection with the transactions alleged in the Complaint involving the
                Defendant, who would not be independent), not unacceptable to the Commission
                staff to do the following:

                       (i)    Review, within sixty (60) days of retention, Defendant’s policies
                       and procedures respecting its investments in any penny stock (which is
                       any equity security that has a price of less than five dollars, except as
                       provided in Rule 3a51-1 under the Securities Exchange Act of 1934 [17
                       C.F.R. § 240.3a51-1]) to determine whether they are sufficient to ensure
                       Defendant’s compliance with the federal securities laws in the purchase
                       and sale of such securities;

                       (ii)   Report, within fifteen (15) days of completion of the ICC’s work,
                       findings on the issues set forth above in Paragraph III(a)(i) (including
                       recommendations as to enhanced policies and/or procedures) to the
                       Commission staff.

       b.       Implement, within thirty (30) days of receipt of the ICC’s report, the ICC’s
                recommendations.

       c.       Certify, in writing, compliance with the undertaking(s) set forth above. The
                certification shall identify the undertaking(s), provide written evidence of
                compliance in the form of a narrative, and be supported by exhibits sufficient to
                demonstrate compliance. The Commission staff may make reasonable requests
                for further evidence of compliance, and Defendant agrees to provide such
                evidence. Defendant shall submit the certification and supporting material to
                Michael Paley, Esq., with a copy to the Office of Chief Counsel of the
                Enforcement Division, no later than sixty (60) days from the date of the
                completion of the undertakings.




                                                 4
          Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 5 of 14




                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                V.


       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE

                                                         2/6/2019




                                                 5
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 6 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 7 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 8 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 9 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 10 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 11 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 12 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 13 of 14
Case 1:18-cv-08175-ER Document 92 Filed 02/06/19 Page 14 of 14
